SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Condensed Consolidated Financial Statements (Unaudited) Net Serviços de Comunicação S.A. June 30, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. Condensed Consolidated Financial Statements (Unaudited) June 30, 2010 Contents Report of independent registered public accounting firm 1 Condensed consolidated statements of comprehensive income 2 Condensed consolidated balance sheets 3 Condensed statements of changes in stockholders equity 5 Condensed consolidated statements of cash flows 6 Notes to condensed consolidated financial statements 8 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Net Serviços de Comuni cação S.A. We have reviewed the condensed consolidated balance sheet of Net Serviços de Comunicação S.A. as of June 30, 2010, and the related condensed consolidated statements of comprehensive income for the three-month and six-month periods ended June 30, 2010 and 2009, and the condensed consolidated statements of changes in stockholders equity and cash flows for the six-month periods ended June 30, 2010 and 2009. These financial statements are the responsibility of the Companys management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical review procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with International Financial Reporting Standards, issued by the International Accounting Standards Board. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Net Serviços de Comunicação S.A. as of December 31, 2009, and the related consolidated statements of comprehensive income, changes in stockholders equity and cash flows for the year then ended (not presented herein) and in our report dated February 9, 2010, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2009, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. São Paulo, July 19, 2010. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 B. Alfredo Baddini Blanc Partner 1 NET SERVIÇOS DE COMUNICAÇÃO S.A. Condensed Consolidated Statements of Comprehensive Income (Unaudited) (In thousands of reais, except per share amounts) Three months period ended June 30, Six months period ended June 30, Notes Net Sales 3 1,101,142 2,183,355 Cost of services rendered Gross profit 424,817 873,995 Operating income expenses Selling expenses General and administrative expenses Depreciation and amortization expenses Other income (expenses) (4,540) Operating profit 142,668 287,440 Finance results Finance expenses 4 4,976 Finance income 4 20,597 44,945 25,573 Profit before income taxes and social contribution Income tax and social contribution 6 Profit for the period from operations Basic and diluted earnings per share  common 13 Basic and diluted earnings per share  preferred 13 The Company has no other comprehensive results that should be included in these statements of comprehensive income. See accompanying notes to condensed consolidated financial statements. 2 NET SERVIÇOS DE COMUNICAÇÃO S,A, Condensed consolidated balance sheets (In thousands of reais) Notes 06/30/2010 12/31/2009 ASSETS (Unaudited) Current Cash and cash equivalents 5 Trade accounts receivable Inventories Receivables from related parties 10 - Recoverable taxes 6 Prepaid expenses Prepaid rights for use 10 Other current assets Total current assets Non-current Judicial deposits Deferred taxes 6 Recoverable taxes 6 Prepaid rights for use 10 Property, plant and equipment 7 Intangible assets 8 Other non-current assets Total non-current assets Total assets 3 Notes 06/30/2010 12/31/2009 LIABILITIES (Unaudited) Current Trade accounts payable Accounts payable - programming suppliers Income taxes and social contribution Other fiscal obligations Payroll and related charges Debt 9 Copyright payable (ECAD) Unrealized losses on derivatives 14 Deferred revenues 10 Accounts payable to related parties 10 - Other current liabilities Total current liabilities Non-current Deferred taxes 6 Debt 9 Deferred revenues 10 Provisions 11 Other non-current liabilities Total non current liabilities Stockholders equity Share capital 12 Capital reserves Accumulated deficit Total liabilities and stockholders equity See accompanying notes to condensed consolidated financial statements. 4 NET SERVIÇOS DE COMUNICAÇÃO S,A, Condensed statements of changes in stockholders equity (Unaudited) For the six months ended June 30, 2010 and 2009 (In thousands of reais) Number of Shares (thousands) Capital Stock Common Preferred Subscribed To be paid in Paid in Capital Reserves Accumulated deficit Total Balances on December 31, 2008 Capital increase by: Absorption of special goodwill reserve - - - Profit for the period - Balances on June 30, 2009 Balances on December 31, 2009 Profit for the period - Balances on June 30, 2010 See accompanying notes to condensed consolidated financial statements. 5 NET SERVIÇOS DE COMUNICAÇÃO S,A, Condensed consolidated statements of cash flows(Unaudited) For the six months ended on June 30, 2010 and 2009 (In thousands of reais) Net cash flows from operating activities Profit for the period Adjustments to reconcile profit for the period to cash flows from operating activities Net variations in monetary restatement and exchange rate Interest expense on borrowing Depreciation and amortization Loss (gain) on market value of derivatives Deferred income taxes and social contribution Loss (gain) on disposal of property, plant and equipment ( Provisions for contingencies Increase/decrease in operating assets and liabilities (Increase) decrease in trade accounts receivables (Increase) decrease in inventories and other credits (Increase) decrease in recoverable taxes (Increase) decrease in other assets (Increase) decrease in prepaid expenses Increase (decrease) of suppliers and programming Increase (decrease) in taxes payable Increase (decrease) in payroll and related charges Increase (decrease) in deferred revenues Increase (decrease) in provisions and other accounts payable Net cash provided by operating activities Cash flow from investing activities Acquisition of investments, net of cash acquired - Acquisition of property, plant and equipment and intangible assets Cash proceeds from sale of property, plant and equipment Net cash used in investing activities 6 NET SERVIÇOS DE COMUNICAÇÃO S,A, Consolidated statements of cash flows (Unaudited) For the six months ended on June 30, 2010 and 2009 (In thousands of reais) Cash flows from financing activities Proceeds from third party borrowings current/non-current Incoming Payments Net cash used in financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Supplemental disclosure of cash flow information Income taxes paid 79,184 See accompanying notes to condensed consolidated financial statements. 7 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 1. Operations Net Serviços de Comunicação S,A, is a publicly held corporation organized under the laws of Brazil. The Company controls a group of cable subscription television companies, together referred to as Net Serviços or the Company, and is the leading cable television Multiple System Operator (MSO) in Brazil. The shares of Net Serviços de Comunicação S.A. are traded on the São Paulo stock exchange. The Company is located in Brazil and its headquarters are located in São Paulo. The Company provides cable television services under the NET brand name and high-speed Internet access under the NET VIRTUA brand name through several cable networks located in the countrys largest cities. The Company and Empresa Brasileira de Telecomunicações S.A.  Embratel (Embratel), a subsidiary of Telmex Internacional S.A.B. de C.V. (Telmex), jointly provide voice services under the NET FONE VIA EMBRATEL brand name. In addition to having common and preferred shares on the São Paulo Stock Exchange, Bolsa de Valores de São Paulo (Bovespa), the Company holds preferred shares traded on NASDAQ as American Depositary Shares  ADS in the United States of America and is subject to the Securities and Exchange Commission  SEC regulations. Each ADS represents 1 preferred share traded under the code NETC. The Company also has preferred shares that are traded on the LATIBEX, the Madrid stock exchange, and is therefore subject to the regulations of the Spanish Comisión Nacional del Mercado de Valores  CNMV, which are served by existing requirements in Brazil and the United States of America. The Company signed an agreement with Bovespa to adopt differentiated corporate governance practices, thus becoming eligible for a Level 2 listing, which was created to distinguish a select group of companies committed to differentiated corporate governance practices. The Companys annual and quarterly financial statements meet the additional requirements of BOVESPA, Under the articles of incorporation of the Company, disputes and controversies arising from or related to their social status, the Regulation of Level 2, the provisions of the Law of Corporations, the standards published by National Monetary Council, the Central Bank of Brazil and the Securities Commission, the Regulations of the BOVESPA and other rules applicable to the operation of the capital market in general should be resolved by arbitration to be conducted as per the regulations of the Market Arbitration Committee set up by BOVESPA (Arbitration clause). 8 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 2. Summary of significant accounting policies Basis of preparation: The condensed consolidated financial statements of the Company for the periods of three months (where applicable) and six months ended June 30, 2010 were prepared in accordance with International Accounting Standard (IAS) 34, Interim Financial Statements. These consolidated condensed interim financial statements do not include all information and disclosures required in the annual financial statements, and should be read in conjunction with the Companys annual consolidated financial statements for the year ended December 31 2009, which were prepared in accordance with International Financial Reporting Standards (IFRS). The consolidated condensed interim financial statements have been prepared consistently with the accounting policies adopted in the preparation of financial statements for the year ended December 31, 2009. The new or revised standards issued by the IASB, which were in force on June 30, 2010 had no impact on the Company's financial statements. The Company's management authorized the issuance of the financial statements on July 19, 2010. 3. Net sales Net sales revenues for the period are as follows: Three months period ended June 30, Six months period ended June 30, Gross sales revenue Taxes on sales Discounts and cancellations Net Sales Taxes levied on sales consist primarily of ICMS state value added tax (Pay TV 10%, broadband 25% to 30%), ISS municipal taxes on services (2% to 5%), federal taxes on revenue PIS (0.65% or 1.65%), and COFINS (3% or 7.65%), and FUST (1%) and FUNTEL (0.5%) taxes. All the Companys revenues are generated in Brazil. 9 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 4. Finance results Three months period ended June 30, Six months period ended June 30, Finance Income: Interest on cash and cash equivalents Interest on prepaid rights for use - - Interest and fines on late monthly payments Interest on tax credits Discounts obtained - - Monetary exchange rate variation 7 Finance Expenses: Finance charges on loans and debentures Monetary exchange rate variation on loans Finance charges and monetary exchange  related parties Finance charges on provisions for contingencies Earnings (losses) from hedge/swap operations IOF tax on bank current account PIS and COFINS taxes on interest income Interest on suppliers and taxes Discounts extended Other Total 5. Cash and cash equivalents 06/30/2010 12/31/2009 Cash and banks Banking deposit certificates Fixed-income investment funds Bank deposit certificates (CDBs) earn an average of 100 % of the Interbank Certificate of Deposit (CDI) rate (10.12% in 2010). CDBs are issued by first-line banks with floating interest rates based on the CDI rate, and have immediate access. Fixed-income investment funds are represented by shares in exclusive investment funds whose assets are mainly CDBs and government bonds. These funds have immediate and total access. 10 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 6 . Income taxes and social contribution a. Income taxes and social contribution benefit (expenses) Income taxes in Brazil include federal income taxes and social contribution on net profits, Three months period ended June 30, Six months period ended June 30, Current income tax and social contribution expenses Deferred income tax and social contribution on: Temporary differences Tax losses and negative tax basis of social contribution Goodwill Amortization property, equipment and intangible Other Total deferred tax income Total income tax benefit (expenses) The fiscal rates applicable for federal income taxes and social contribution are 25% and 9%, respectively, which represent an aggregate rate of 34%, for 2010 and 2009. The income tax expense was calculated based on the effective estimated annual tax rate of 38.46% . b. Deferred and recoverable taxes 06/30/2010 12/31/2009 Recoverable taxes: Income tax withheld at source Recoverable federal taxes Recoverable estate tax - Other Current Non-current Deferred taxes: Assets Income tax: Tax loss carryforwards Temporary differences Social contribution: Tax loss carryforwards Temporary differences Tax credits resulting from goodwill Net Brasília Ltda. 11 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 6. Income taxes and social contribution  Continued b. Deferred and recoverable taxes - Continued Liabilty: 06/30/2010 12/31/2009 Income taxes: Temporary differences Social Contribution: Temporary differences The Company has tax loss and a negative basis of social contribution to offset 30% of the annual taxable income, without expiration, for the following amounts: 06/30/2010 12/31/2009 Income Tax Social Contribution Total Income Tax Social Contribution Total Gross amounts - - Tax credit (25% / 9%) Recognized tax credit Non-recognized tax credit 12 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 7. Property, plant and equipment Cost Network Software and computer equipment Machinery and equipment Furniture and fixtures Facilities and improvements Vehicles Tools Land and other Total Balances on December 31, 2009 Additions - Transfers - Write- offs/ Provisions - Balances on June 30, 2010 Accumulated depreciation Depreciation rate per annum 8.33% to 20% 20% to 33.33% 10% 10% 4% to 25% 20% 20% - _ Balances on December 31, 2009 Additions  purchase - Transfers - 37 - 37 Write- offs 1 - - - 88 - Balance on June 30, 2010 Net book value at December 31, 2009 11,808 Net book value at June 30, 2010 8. Intangible assets Indefinite useful life Finite useful life Cost Goodwill Licenses Software Customer Portfolio Other Total Balances on December 31, 2009 Additions - Transfers - Write- offs - Balances on June 30, 2010 Accrued amortization Amortization rate per annum - - 20% 16.67% 20% - Balances on December 31, 2009 Additions - - Transfers - Write- offs - Balances on June 30, 2010 Net book value at December 31, 2009 Net book value at June 30, 2010 The Company has goodwill arising from the difference between the purchase price and fair value of net assets of the acquired companies, calculated on the purchase date, based on expectations of future profitability. Such goodwill is tested for impairment at least annually. During the six month period ended June 30, 2010, there has been no indication of loss in the book value of assets of indefinite useful life intangibles. 13 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 9. Debt Effective Interest rate p,a, Local currency Currency Nominal interest rate p,a, 06/30/2010 12/31/2009 06/30/2010 12/31/2009 Current Non-current Total Current Non-current Total Local currency Finame R$ TJLP + 3.15% 9.15% 9.15% Finame PSI R$ 4.50% 4.50% - Bank Credit Notes (CCB)  Itaú BBA R$ CDI + 2.55% 12.70% 11.39% Foreign currency Perpetual Notes US$ 9.25% 10.57% 10.57% Global Notes 2020 US$ 7.50% 8.57% 8.57% Banco Inbursa S.A. US$ 7.88% 9.22% 9.22% 64 Debentures 06/30/2010 12/31/2009 Non-convertible debentures Total debt As of June 30, 2010, the Company complies with all covenants related to its debts. 10. Related parties a) Employee benefits Employee salary, benefits and related expenses are stated as follows: Three months period ended June 30, Six months period ended June 30, Description Payroll and Related Charges Profit Participation Plan Statutory benefits Additional benefits b) Remuneration of management Remuneration paid to the Company's management for services in their respective fields of competence is shown below: Three months period ended June 30, Six months period ended June 30, Short-Term benefits Long-term benefits 14 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 10. Related parties  Continued c) Related companies The main asset and liability balances and profit and loss resulting from the transactions among related parties are shown below: Current asset Total Receivables Related parties Prepaid Right for use Current Assets Companies 06/30/2010 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 Stockholders Emp. Brasil. de Telecom. S.A. Embratel - - Associated Companies Globosat Programadora Ltda. - Non current assets Prepaid Right of use Companies 06/30/2010 12/31/2009 Stockholders Emp. Brasil.de Telecom. S.A.  Embratel 15 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 10. Related parties  Continued c) Related companies  Continued Current liabilities Total Trade accounts payable Accounts Payable Programming suppliers Debt Deferred revenues Related parties Current liabilities Companies 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 06/30/2010 12/31/2009 Stockholders Emp. Brasil. de Telecom, S.A.  Embratel - Associated Companies Net Brasil S.A.( * ) - Globosat Programadora Ltda.( * ) - Brasilcenter Comun icações Ltda. - Claro S.A. - Americel S.A. - Primesys Soluções Empresariais S.A. - Editora Globo S.A. - Banco Inbursa S.A - (*) In the quarter ended March 31, 2010, pay per view (PPV) programming previously acquired from Globosat started to be acquired from Net Brasil S.A. Non-current liabilities Total Companies Debt Deferred revenues Non-current liabilities Stockholders 06/30/2010 12/31/2009 06/3 0/2010 12/31/2009 06/30/2010 12/31/2009 Emp. Brasil. de Telecom. S.A.  Embratel - Associated Companies Banco Inbursa S.A - - Operating income, Three month period ended June 30, 2010 e 2009 Rental Revenues / Telecommunications Financial Expenses Telecommunications Programming / Sales commission Programming guide Total Companies Stockholders Emp. Brasil. de Telecom. S.A.  Embratel - 29,437 Associated Companies Net Brasil S.A. - Globosat Programadora Ltda. - Editora Globo S.A. - Infoglobo Comunicações Ltda. - Claro S.A. - Brasilcenter Comunicações Ltda. - Americel S.A. - Primesys Soluções Empresariais S.A. - Click 21 - Banco Inbursa S.A. - 16 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 10. Related parties  Continued c) Related companies  Continued Operating income, Six month period ended June 30, 2010 e 2009 Rental Revenues / Telecommunications Financial Expenses Telecommunications Programming / Sales commission Programming guide Total Companies 06/30/2010 06/30/2009 06/30/2010 06/30/2009 06/30/2010 06/30/2009 06/30/2010 06/30/2009 06/30/2010 06/30/2009 06/30/2010 06/30/2009 Stockholders Emp. Brasil. de Telecom. S.A.  Embratel - Associated Companies Net Brasil S.A. - Globosat Programadora Ltda. - Editora Globo S.A. - Infoglobo Comunicações Ltda. - Claro S.A. - Brasilcenter Comunicações Ltda. - Americel S.A. - Primesys Soluções Empresariais S.A. - Click 21 - Banco Inbursa S.A. - - (28,740) - 11. Provisions The Company and its subsidiaries are involved in legal and administrative processes before several courts and governmental agencies arising during the normal course of operations, involving tax, labor, civil and other legal matters. These cases involve tax demands, compensation claims, requirements for contract review and other actions for which the amounts claimed do not reflect the final expected settlement value. Management, based on information received from its legal advisors, pending legal processes and prior experience has recorded a provision for an amount that is believed to be sufficient to cover probable losses for the ongoing lawsuits as shown below: Labor Civil Tax Social Security Total Balances at December 31, 2009 Additions - Currency adjustments 22 Payments and reversals Balances at June 30, 2010 The nature of the estimated liability for tax, labor and civil claims has not changed in relation to disclosures made in financial statements for the year ended 2009. 17 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 12. Stockholders equity Capital Stock On June 30, 2010, the Companys share capital is represented by 114,459,685 ordinary and 228,503,916 preferred shares with no par value. Share capital may be raised to a maximum of R$ 6,500,000 without need for a statutory amendment as per Article 168 of the Law of Corporations, as agreed by the Board of Directors who will determine conditions for the issue as perArticle 170, paragraph 1 of the Law of Corporations. Ownership of the Company's share capital is shown below: 06/30/2010 12/31/2009 Common Prefered Total Common Prefered Total Organizações Globo GB Empreendimentos e Participações S.A. 26.0% - 2.9% 26.0% - 2.9% Distel Holding S.A. 8.3% - 2.9% 8.3% - 2.9% Globo Comunicação e Participações S.A. 2.1% 0.8% 1.3% 2.1% 0.8% 1.3% Grupo Telmex GB Empreendimentos e Participações S.A. 25.0% - 14.1% 25.0% - 14.1% Embratel Participações Ltda. 35.8% 5.4% 15.5% 35.8% 5.4% 15.5% Empresa Brasileira de Telecomunicações S.A.  Embratel 2.2% 7.5% 5.7% 2.2% 7.5% 5.7% Other Stockholders 0.6% 86.3% 57.6% 0.6% 86.3% 57.6% 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% Number of Shares The Company is controlled by GB Empreendimentos e Participações Ltda,, whose stockholders are Organizações Globo (51%) and Grupo Telmex (49%). The by-laws determine distribution of a mandatory dividend of 25% of net income adjusted as per Article 202 of the Brazilian Corporate Law, considering the available balance, when included in accumulated. 18 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 13. Earnings per share The following table shows earnings per share (in thousands, except earnings per share): Three months period ended Six months period ended June 30, June 30, Numerator Profit for the period Denominator Weighted average number of common shares Weighted average number of preferred shares 10% - Preferred shares 1.10 Weighted average number of adjusted preferred shares Denominator for basic and diluted earnings per share Basic and diluted earnings per common share 10% - Preferred shares Basic and diluted earnings per preferred share 19 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 14. Financial instruments a) General Considerations The Company is exposed to market risk arising from its operations, and it uses derivatives to minimize its exposure to such risks. The Company's revenues are generated in Brazilian reais, while the Company debts, interest charges and accounts payable to suppliers of equipment are denominated in foreign currency. Therefore, the Companys earnings are sensitive to varying exchange rates, in particular the US dollar. The market values of the Company's principal financial assets and liabilities were determined using available market information and appropriate valuation methodologies. The use of different market methodologies may affect estimated realization values. Capital is managed using operational strategies aiming for protection, security and liquidity. The control policy involves constantly monitoring rates contracted against current market rates. The Company and its subsidiaries do not make speculative investments in derivatives or other risk assets. The Company has a formal risk management policy. The Financial Committee provides support for the Company's Board of Directors and consists of one member from each of the main Stockholders (Globo and Embratel) and management. It examines issues relating to financial investments, debt and risk management, and refers matters for management approval. Pursuant to internal policy, the Company's financial earnings must come from cash generated through operations rather than gains on financial markets. The results obtained by the application of internal controls to manage risks were satisfactory for the objectives proposed. b) Fair Value The fair values and carrying amount of loans payable are shown below: 06/30/2010 12/31/2009 Book value Fair Value Book value Fair Value Debentures - 6th issue Perpetual Notes Global Notes 2020 Banco Inbursa S.A. Banco Itaú BBA Finame Other financial assets and liabilities have fair values approximated to their carrying amounts. 20 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 14. Financial instruments  Continued b) Fair Value  Continued The fair value of the Companys debt has been calculated based on the estimated cost to pay the outstanding obligations at June 30, 2010, which considered the contractual penalties applicable for early payments. Based on managements estimation, debt agreements with similar characteristics, if issued on June 30, 2010, would have a higher effective interest rate when compared to the Companys current debt agreements considering the current market conditions. c) Risks impacting the business of the Company Foreign exchange rate risk The Company's results are susceptible to exchange fluctuations, depending on the effects of exchange rate volatility on liabilities geared to foreign currencies, primarily the US dollar. The Company's revenues are generated in Brazilian reais while it pays certain suppliers of equipment and programming content in foreign currencies. The Companys foreign currency exposure on June 30, 2010, is shown below: Debt in US dollars: Short-term: Interest on loans and financing Suppliers of equipment and others Programming Suppliers Long-term: Loans payable Liability exposure 21 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 14. Financial instruments  Continued c) Risks impacting the business of the Company - Continued Foreign exchange rate risk - Continued The Company acquired non-speculative derivative financing instruments to hedge its foreign currency exposure. The purpose of these transactions is to minimize the effects of changes in the exchange rate of the US dollar when settling short term transactions. Counterparties to the contracts are the banks: Bradesco, Goldman Sachs, Pactual, HSBC, Santander, JP Morgan, Votorantin and Standard. The Company only enters into foreign exchange derivatives in order to protect a portion of the accounts payable to suppliers of imported equipment and future obligations for purchases not yet made, which are or will be linked to the US dollar, and payments of interest charges on short-term debt. For the period ended June 30, 2010, the Company had a derivative instrument (foreign exchange) position of R$ 493,836 relating to interest charges on loans in foreign currency and commitments to foreign suppliers. Part of the total debt in dollars refers to a loan from Banco Inbursa due between 2017 and 2019, Global Notes 2020 due to 2020 and Perpetual Notes, which have no maturity date. Financial derivatives are summarized below: Reference value (notional) Fair Value Accumulated effect (current period) Description 06/30/2010 12/31/2009 06/30/2010 12/31/2009 Amount receivable / (received) Amount payable / (paid)  Swaps contracts Asset position Foreign currency - - Liability position Ratios (Dollar vs, CDI) - Rates (PRE) (NDF) - The net liability of R$ 2,571 is recognized in the "unrealized losses on derivatives" account on the balance sheet. During the period of six months ended on June 30, 2010, the Company recognized a loss of R$ 4,929, which was recorded as earnings (losses) from hedge/swap operations. 22 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 14. Financial instruments  Continued c) Risks impacting the business of the Company - Continued Foreign exchange rate risk - Continued The following table shows the sensitivity analysis of the Companys management and effect of cash operations with financial derivative instruments outstanding on June 30, 2010: Scenario - appreciation of Brazilian currency (R$ / US$) and higher CDI rate Operations Probable Scenario Adverse Scenario Remote Scenario Dollar vs, CDI NDF Scenario - depreciation of Brazilian currency (R$ / US$) and lower CDI rate Operations Probable Scenario Adverse Scenario Remote Scenario Dollar vs, CDI NDF 23 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 14. Financial instruments  Continued c) Risks impacting the business of the Company - Continued Foreign exchange rate risk - Continued 1  American Dollars (US$) vs, CDI On June 30, 2010, the Company has 51 contracts of this type, whose notional aggregate value is US$ 203,200 thousand due between July 2010 and July 2013, with an active position (bought) in dollars and a passive position (sold) in CDI , whose aim is to make the short-term debt , denominated in dollars , in a debt indexed to the CDI. The probable scenario assumes an exchange rate of R$ 1.8076 US$ 1, and a CDI rate of 10.12% per annum, while the possible adverse scenario would be the Brazilian real appreciating against the dollar by 25% (R$ 1.3557), and a 12.65% (%) increase in the CDI, generating a loss of R$ 90,322. For the remote adverse scenario, in which the Brazilian real appreciates 50% against the dollar (R$ 0.9038), with the CDI rate also rising 50% (15.18%), the Company would show a loss of R$ 182,148, in relation to the above mentioned outstanding contracts. The "possible" adverse scenario has the Brazilian real devalued against the dollar by 25% (R$ 2.2595) and the CDI rate falling 25% (7.59%), generating a gain of R$ 91,399, For the remote adverse scenario, in which there is a devaluation of the Brazilian real against the dollar of 50% (R$ 2.7114), with the CDI rate reduced 50% (5.06%), the Company would record a gain of R$ 185,155, in relation to the above mentioned outstanding contracts . 2  NDF (Non Deliverable Forward) The Company holds ten contracts of this type with a total long position in dollars in the notional value of US$ 70,000 thousand maturing between July 30 and December 2010. The probable scenario reflects the BMF quotation on June 30, 2010, of R$ 1.8076/ US$1. The possible adverse scenario would involve appreciation of the Brazilian real against the dollar by 25% (R$ 1.3557) or the devaluation of the Brazilian real against the dollar of 25% (R$ 2.2595/ US$ 1), while the remote adverse scenario would involve the Brazilian real appreciating against the dollar by 50% (R$ 0.9038/ US$ 1) or the devaluation of the Brazilian real against the dollar by 50% (R$ 2.7114/ US$ 1). In the probable scenario of the appreciation of the Brazilian real, the Company would show a loss of R$ 1,278, if it had settled its contracts on June 30, 2010, while in the adverse scenario the Company would have had a loss of R$ 32,815. For the remote scenario, the loss would be R$ 64,448. 24 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 14. Financial instruments  Continued c) Risks impacting the business of the Company - Continued Foreign exchange rate risk - Continued 2  NDF (Non Deliverable Forward) - Continued In the probable scenario of the Brazilian real depreciating, the Company would have a loss of R$ 1,278, if it had settled its contracts on June 30, 2010, while in the adverse scenario the Company would have a loss of R$ 30,450, and in the remote scenario there would be a gain of R$ 62,083. On June 30, 2010, the Company holds no leveraged derivatives and no limits for determining the results of the US dollar appreciating or depreciating against the Brazilian real. Interest rate risk The Company and subsidiaries results are susceptible to fluctuations due to the volatility effects of interest rates on liabilities and assets pegged to floating interest rates, especially CDI and TJLP. The Company's exposure to fluctuating interest rates as of June 30, 2010, is shown below: Consolidated Debentures  6th issue Finame CCB - Banco Itaú BBA Liability exposure (-) Financial investments denominated in reais Net exposure (43,045) 25 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 14. Financial instruments  Continued c) Risks impacting the business of the Company - Continued Credit risk The financial instruments, which subject the Company to credit risks, are mainly represented by cash equivalents and accounts receivable. The Company maintains cash and cash equivalents with a number of financial institutions and does not limit its exposure to one institution in particular, according to a formal policy. The Company also holds units in conservative-profile fixed-income investment funds. The funds' assets comprise government bonds and first-line private securities with low risk ratings as per the guidelines set by the Company. Management of the centralized fund's portfolio is provided by Itaú Unibanco Asset Management - Banco de Investimento S.A. Custody and control of the funds are under the responsibility of Banco Itaú, and Risk Office Consulting performs risk management. Management believes the risk of not receiving amounts due from its counterparties is insignificant. The credit risk is concentrated in subscriber accounts receivable and is limited by the large number of subscribers that comprise the client base. The Company's maximum credit risk exposure is the book value of customer receivables. Debt acceleration risk The Companys loan agreements, financing and debentures include the debt covenants normally applicable to these types of transactions, in relation to its complying with economic and financial indices, cash flow requirements and other. The Company has complied with these covenants and they do not restrict its ability to conduct its business in the normal course of operations. 26 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed consolidated financial statements June 30, 2010 (In thousands of reais) 14. Financial instruments  Continued c) Risks impacting the business of the Company - Continued Liquidity risk Liquidity risk is the risk of a shortfall of funds used for payment of debts. The table below shows payments required for financial liabilities on June 30, 2010. The amounts presented below include principal and interest payments calculated using the dollar exchange rate at June 30, 2010 (R$ 1.8015/US$ 1) for the debt denominated in US dollars (Global Notes 2020 and Banco Inbursa). The debentures and bank credit notes (Banco Itaú BBA), which are denominated in Brazilian reais and are subject to interest based on the interbank rate (CDI), were forecasted based on the yield curve for their respective payment dates, in accordance with the indices provided by BM&FBOVESPA S.A. - Bolsa de Valores, Mercadorias e Futuros (Brazilian stock exchange). The Finame loan was estimated based on the long-term interest rate (TJLP) of 6.0% per year for the entire period. Year of Maturity FINAME Perpetual Notes Global Notes 2020 Banco Inbursa CCB-Banco Itaú BBA Debentures TOTAL - 2017-2020 - - Total The table shows only the estimated interest payments for the Perpetual Notes, with principal being excluded, as there is no maturity date. Interest payments for the US Dollar denominated debt (Global Notes 2020 and Perpetual Notes) include withholding taxes, is in accordance with the current law. 27 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 20, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
